United States Court of Appeals
                      For the First Circuit

No. 19-1765

            FRANCISCO ALMEIDA-LEÓN; WANDA CRUZ-QUILES;
       CONJUGAL PARTNERSHIP ALMEIDA-CRUZ; JUAN ALMEIDA-LEÓN,

                      Plaintiffs, Appellants,

                TENERIFE REAL ESTATE HOLDINGS, LLC,

                            Plaintiff,

                                v.

                   WM CAPITAL MANAGEMENT, INC.,

                       Defendant, Appellee.
                       ____________________


No. 19-1766

                TENERIFE REAL ESTATE HOLDINGS, LLC,

                       Plaintiff, Appellant,

            FRANCISCO ALMEIDA-LEÓN; WANDA CRUZ-QUILES;
       CONJUGAL PARTNERSHIP ALMEIDA-CRUZ; JUAN ALMEIDA-LEÓN,

                            Plaintiffs,

                                v.

                   WM CAPITAL MANAGEMENT, INC.,

                       Defendant, Appellee.


           APPEALS FROM THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

     [Hon. John A. Woodcock, Jr.,* U.S. Senior District Judge]



*   Of the District of Maine, sitting by designation.
                             Before

                     Howard, Chief Judge,
             Thompson and Kayatta, Circuit Judges.


     Edilberto Berríos-Pérez for appellants.
     Roberto E. Berríos-Falcón and Berríos Falcón, LLC on brief
for appellant Tenerife Real Estate Holdings, LLC.
     Jairo A. Mellado-Villarreal, with whom Tessie Leal-Garabís,
and Mellado & Mellado-Villarreal were on brief, for appellee.



                         March 26, 2021
            THOMPSON, Circuit Judge.                 This appeal arises from a

dispute over the enforcement of a contract that controls the

assignment and liquidation of several mortgage notes.                       Francisco

Almeida-León, his wife Wanda Cruz-Quiles, the couple's conjugal

partnership,        and     Francisco's          brother        Juan     Almeida-León

(collectively, "the Almeidas"), initiated an action against WM

Capital Management, Inc. ("WM Capital").                     The complaint includes

claims for redemption of property and breach of contract.                             WM

Capital filed a counterclaim seeking specific performance of the

contract and also sought joinder of Tenerife Real Estate Holdings

LLC ("Tenerife"), a signatory to the contract at issue.                              The

district    court    joined     Tenerife,       dismissed      the     claims   in   the

Almeidas' complaint, and granted summary judgment in favor of WM

Capital on its counterclaim for specific performance. The Almeidas

and Tenerife (collectively, the "appellants" where appropriate)

challenge those district court orders on appeal.                       We affirm.

I. Factual and Procedural Background

            We note at the outset that the procedural history of

this case has many moving parts, so we beg the reader's patience

as we make our way through the setup.                  In 2007, an official from

R-G   Premier   Bank       of   Puerto    Rico       ("R-G    Premier")    approached

Francisco    and    Juan    Almeida      with    a    business    opportunity.         A

businessman     named       Emérito      Estrada-Rivera         wanted     to   obtain

                                          -3-
financing from R-G Premier for his car dealership venture but was

unable to obtain a loan from R-G Premier on his own.                     The R-G

Premier official therefore suggested to Francisco and Juan that

they take advantage of their strong credit to obtain a loan from

R-G Premier and use the funds to provide a loan to Estrada-Rivera.

In   exchange,       Francisco    and   Juan    would    receive   interest    from

Estrada-Rivera, and the R-G Premier official also promised to

facilitate       a   separate    construction     loan    application   on    their

behalf.   Francisco and Juan agreed to this arrangement, taking out

two loans from R-G Premier totaling approximately $2.6 million,

and subsequently providing a loan in that amount to Estrada-Rivera.

             The deal was short-lived.           Estrada-Rivera defaulted on

his obligations soon after the deal was finalized, which led Juan

and Francisco to default on their obligations to R-G Premier.                    In

2011, the Almeidas brought a foreclosure action against Estrada-

Rivera in Puerto Rico state court.                  The Almeidas obtained a

judgment enabling them to foreclose on three mortgage notes that

secured Estrada-Rivera's property on John F. Kennedy Avenue in San

Juan   ("Kennedy       Notes").1        These    three    mortgage   notes     were



            The Almeidas originally brought a lawsuit against
             1

Estrada-Rivera in 2008 in Puerto Rico state court. Through that
lawsuit the Almeidas obtained control over the Kennedy Notes. The
2011 foreclosure action involved the same Kennedy Notes. However,
for reasons unclear to this Court, the named plaintiffs in the
2011 action included Francisco and his wife, Wanda, but not Juan.

                                         -4-
subordinate to a fourth mortgage note that was originally issued

to   the   General    Motors   Acceptance   Corporation   ("GMAC   Note").

Tenerife, a corporate entity controlled by the Almeidas, later

acquired the GMAC Note.

             With that judgment in hand, Francisco and Juan set out

to resolve the debt owed to R-G Premier.        However, continuing the

string of defaults, R-G Premier itself failed and in 2012 was put

under the stewardship of a receiver, the Federal Deposit Insurance

Corporation ("FDIC-R").        Shortly thereafter, the FDIC-R initiated

an action in the U.S. District Court for the District of Puerto

Rico to recoup on the loan originally made by R-G Premier.2            The

district     court   granted    a   judgment   in   FDIC-R's   favor   for

$2,828,850.11 and also put in place a temporary restraining order

prohibiting liquidation of the mortgage notes acquired in the

Almeidas' state court action against Estrada-Rivera.3 Negotiations

ensued with the FDIC-R regarding how to satisfy the judgment for

$2,828,850.11.



Tenerife was also not involved in that lawsuit.

             2   The lawsuit named Juan, but not Francisco, as the
defendant.

            While the FDIC-R's judgment was against Juan, the
             3

temporary restraining order effectively halted the sale of the
John F. Kennedy Avenue property and therefore tied the hands of
all appellants, each of whom had an interest in notes secured by
that property.

                                     -5-
             In July 2014, the FDIC-R and appellants entered into a

contract entitled "Agreement to Satisfy Judgment[] and Assignment

of Mortgage Notes" ("2014 Agreement").             According to the 2014

Agreement,       the   FDIC-R   would   receive   "an   undivided    one-half

interest" in the Kennedy Notes and the GMAC Note.             The parties to

the agreement agreed to jointly motion the state court to amend

the judgment in the foreclosure proceedings against Estrada-Rivera

to recognize the FDIC-R as a "co-plaintiff and judgment creditor."

They also agreed that the FDIC-R would facilitate a "Phase 1

Environmental Site Assessment" of the John F. Kennedy Avenue

property.        Once those conditions were met, the Kennedy Notes and

the GMAC Note would be liquidated through the sale of the real

estate   collateral.        Following    the   liquidation,   the   agreement

stipulated that the proceeds necessary to satisfy the judgment

would first be distributed to FDIC-R and any remaining proceeds

would be distributed to appellants.4

             In December 2015, the FDIC-R sold its interest in the

2014 Agreement to WM Capital, a company based in New York.               This

transfer gave the Almeidas, who had been frustrated at the amount

of time it was taking to liquidate the mortgage notes, what they



            Appellants disagree with certain aspects of this
             4

reading of the 2014 Agreement, and we address that issue in our
analysis below.

                                        -6-
hoped was an opportunity to reclaim full ownership of the Kennedy

Notes.5 Before the state court certified WM Capital as a substitute

co-plaintiff in the Estrada-Rivera case, the Almeidas initiated

the suit underlying this appeal in Puerto Rico state court alleging

breach of contract and right to redemption of property. WM Capital

removed the case to the U.S. District Court for the District of

Puerto Rico on diversity grounds.

           At the outset of the case, WM Capital successfully moved

the district court to dismiss the Almeidas' right of redemption

claim under Fed. R. Civ. P. 12(b)(6).           The district court reasoned

that the 2014 Agreement assigned only an interest in the proceeds

from a liquidation of the mortgage notes, not an ownership interest

in the notes themselves.       As such, WM Capital's interest in the

mortgage notes could not be subject to a co-ownership redemption

claim.

           WM    Capital    also    filed   a   counterclaim   against     the

Almeidas   and   Tenerife    for    specific     performance   of   the   2014

Agreement, and requested that Tenerife be joined as a plaintiff

under Fed. R. Civ. P. 19.          The district court denied the joinder

motion, finding that WM Capital had not established that Tenerife

was a required plaintiff, but noted that permissive joinder under


           5Tenerife was not a named plaintiff in the original
state court lawsuit underlying this appeal.

                                      -7-
Fed. R. Civ. P. 20 might be appropriate.       Accordingly, WM Capital

moved the district court to join Tenerife as a plaintiff under

Fed. R. Civ. P. 20.        The Almeidas did not oppose this second

joinder motion, and the district court summarily granted it.

          WM Capital also filed two motions for summary judgment.

First, WM Capital sought summary judgment on the Almeidas' breach

of contract claim, which the district court granted.6     The district

court explained that the state court did not acknowledge WM Capital

as a co-plaintiff and judgment creditor in the Estrada-Rivera case

until after the Almeidas filed their complaint. Since WM Capital's

entrance into the state court case was a condition precedent to

liquidation, the district court reasoned that WM Capital could not

have been the cause of a failure to liquidate the mortgage notes

at the time the complaint was filed.     The district court therefore

granted summary judgment in WM Capital's favor on the Almeidas'

breach of contract claim.

          WM   Capital's     second   motion   for   summary   judgment

addressed its claim for specific performance, the sole remaining

claim in the case.   Having already found the existence of a valid

contract and having dismissed the Almeidas' right to redemption




          6  While this motion was filed prior to Tenerife's
joinder, the court granted the motion approximately one year after
Tenerife's joinder.

                                  -8-
and breach of contract claims, the district court held that WM

Capital was entitled to summary judgment for specific performance

of the 2014 Agreement.   It then entered a final judgment requiring

liquidation of the three Kennedy Notes and the GMAC Note, with the

proceeds   first   distributed   to    WM   Capital   to   satisfy   the

$2,828,850.11 judgment resolved by the 2014 Agreement and the

remaining proceeds distributed to appellants.

           On appeal, appellants challenge various aspects of four

district court orders and the final judgment discussed above. They

contend that the district court erred when it (1) dismissed the

Almeidas' right to redemption claim, (2) joined Tenerife under

Fed. R. Civ. P. 20, (3) granted summary judgment in WM Capital's

favor on the Almeidas' breach of contract claim, and (4) granted

summary judgment in WM Capital's favor on its counterclaim for

specific performance.    Appellants also raise several arguments

with respect to the district court's final judgment, which largely

track their arguments regarding summary judgment.

II. Analysis

           Having carefully considered the record, we affirm the

four district court orders and the final judgment challenged by

appellants.    They are addressed below in the order they were

decided by the district court.




                                 -9-
        A. Appellants' Right of Redemption Claim

              The   Almeidas    brought   a    claim    against      WM    Capital

asserting the right of redemption in property under Puerto Rico

law.    According to the Almeidas, they had the right to purchase WM

Capital's interest in the 2014 Agreement for the price WM Capital

had paid the FDIC-R.7          The district court dismissed the right of

redemption claim pursuant to Fed. R. Civ. P. 12(b)(6).                    We review

the district court's ruling de novo, accepting all well-pleaded

facts    in   the   operative    complaint     and   drawing   all    reasonable

inferences in appellants' favor.             Kader v. Sarepta Therapeutics,

Inc., 887 F.3d 48, 56 (1st Cir. 2018).8              As this case falls under

our diversity jurisdiction, we apply the substantive law of Puerto

Rico.     Rinsky v. Cushman & Wakefield, Inc., 918 F.3d 8, 16 n.3




            Notably, according to the Almeidas, WM Capital obtained
              7

the FDIC-R's interest in the 2014 Agreement -- including the
"undivided one-half interest" in the Kennedy Notes and the GMAC
Note -- for $92,840.71. Given that the Kennedy Notes and the GMAC
Note were potentially worth several million dollars, the Almeidas
had a strong financial incentive to try to consolidate their
interest in the 2014 Agreement by paying WM Capital the
comparatively small sum of $92,840.71.

            We consider the text of the 2014 Agreement in reviewing
              8

the district court's order. Appellants refer to the 2014 Agreement
in their briefs on appeal. Further, the 2014 Agreement is "central
to" appellants' right of redemption claim and is "sufficiently
referred to in the complaint."         Gargano v. Liberty Int'l
Underwriters, Inc., 572 F.3d 45, 47 n.1 (1st Cir. 2009) (quoting
Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir. 1993)).

                                      -10-
(1st Cir. 2019) (quoting Levin v. Dalva Bros., Inc., 459 F.3d 68,

73 (1st Cir. 2006)).

           The right of redemption is essentially the right to

acquire property.    See Baetjer v. Garzot, 124 F.2d 920 (1st Cir.

1942).   Under the Civil Code of Puerto Rico, a co-owner of property

may exercise the right of redemption whenever another co-owner

transfers ownership to a third party.         P.R. Laws Ann. tit. 31,

§ 3922 ("A co-owner of a thing held in common may exercise the

redemption in case the shares of all the other co-owners, or of

any of them, are sold to a third party.").      The co-owner asserting

this right must purchase the property from the third party for the

amount paid by the third party plus expenses.         Id. § 3912.   This

serves to reduce joint ownership of property, which Puerto Rico

law disfavors.      Ortiz Roberts v. Ortiz Roberts, 3 P.R. Offic.

Trans. 876, 879 (1975).

           In   determining   whether   the   right   of   redemption   is

available to appellants, we must first consider the property

interest at issue.       The 2014 Agreement defines the property

interest purchased by WM Capital from the FDIC-R as a one-half

interest in the Kennedy Notes and the GMAC Note.                The 2014

Agreement does not assign WM Capital rights to the underlying real

property, nor does it envision that WM Capital will hold its one-

half interest in the mortgage notes indefinitely.            Instead, WM

                                 -11-
Capital's interest is limited to the proceeds from liquidation of

the   real   property    equal      to    the    amount     owed   under    the     2014

Agreement.      This interest is described as an "assignment for

payment" and requires that the parties take steps to sell the

mortgaged     properties      at    a     foreclosure     auction     "as     soon    as

possible."      Only    after      the    parties    take    these    steps    is    the

underlying debt extinguished.

             We agree with the district court that this form of

property assignment constitutes what is known under Puerto Rico

law as a pago por cesión de bienes or payment by assignment of

property.     See P.R. Laws Ann. tit. 31, § 3179.                     Like the 2014

Agreement, the purpose of a pago por cesión de bienes is to

"release[] [the debtor] from liability" through the assignment of

an interest in property.            Id.     Also, like the 2014 Agreement, a

pago por cesión de bienes extinguishes the debt only after the

creditor     collects   the     funds      generated    by   the     liquidation      of

property, with any surplus proceeds transferred back to the debtor.

Trabal Morales v. Ruiz Rodríguez, 125 P.R. Dec. 340, 345 n.5

(1990).

             Puerto Rico courts have not directly addressed whether

a pago por cesión de bienes constitutes a transfer of ownership

subject to the right of redemption.                 However, persuasive Spanish




                                          -12-
authority holds that it does not.9             There is no dispute that a

change in property ownership is required to trigger the right of

redemption.    P.R. Laws Ann. tit. 31, § 3922 (allowing redemption

for "[a] co-owner of a thing held in common").             And with respect

to an "assignment for payment," one Spanish treatise makes clear

"[t]here is no acquisition by the creditors of the ownership of

the assigned property."          I-2 José Puig Brutau, Fundamentos de

Derecho   Civil   312   (Bosch   ed.,    4th   ed.    1988).   Instead,   the

creditors take over the property as liquidators of the debtor's

assets and with the fixed purpose of applying the amount obtained

to the extinction of the debts.         Id. at 313.    Spanish Supreme Court

precedent makes this same point.           See id. at 314 (citing Spanish

Supreme Court Judgment of May 11, 1912, holding that "operations

. . . do not suppose a change of ownership" where the "debtor

confers upon the creditors the possession and administration of

the property in benefit of the transferees, and a mandate to

proceed with the sale and payment of their respective credits,"




           Puerto Rico's Civil Code is "derived from Spanish law."
           9

Rivera-Colón v. AT&T Mobility P.R., Inc., 913 F.3d 200, 209 (1st
Cir. 2019) (quoting Borschow Hosp. & Med. Supplies v. Cesar
Castillo Inc., 96 F.3d 10, 15 (1st Cir. 1996)). Therefore, "[i]n
interpreting the Civil Code of Puerto Rico . . . authoritative
commentaries on analogous provisions of the Spanish Civil Code are
more persuasive than common law analogies, which are inapplicable
but for purpose of comparative analysis." Republic Sec. Corp. v.
P.R. Aqueduct & Sewer Auth., 674 F.2d 952, 958 (1st Cir. 1982).

                                    -13-
and citing Spanish Supreme Court Judgment of March 13, 1953,

reaffirming that assignments of the right to proceeds from a sale

can occur "without transmission of ownership").

            Appellants do not provide any contrary Puerto Rico or

Spanish   authority     holding   that    a    pago    por   cesión    de   bienes

constitutes a transfer in ownership subject to the right of

redemption.    Instead, appellants argue that the district court's

order defined the 2014 Agreement as a trust agreement, and that

property held in trust is subject to the right of redemption.

There is Puerto Rico case law holding that the right of redemption

applies to property held in a statutory trust.               Appellants rely on

Ortiz Roberts, in which the Puerto Rico Supreme Court held that

where real property is held in a trust, the beneficiaries of the

trust are akin to "tenants in common."                3 P.R. Offic. Trans. at

885.   As such, when one beneficiary sells their share in that trust

to a third party, the other beneficiaries maintain "a right and

cause of action to redeem the share."            Id. at 886.        This result,

the Puerto Rico Supreme Court reasoned, aligned with the policy

behind    redemption,    which    is    "the    extinction     of     the   common

ownership, or at least the reduction of the number of co-owners."

Id. at 880.

            The fundamental flaw in appellants' argument is that the

district court never held that the 2014 Agreement creates trust

                                       -14-
obligations, and instead explicitly rejected that argument.10    In

fact, it likely would have been erroneous for the district court

to have held that the 2014 Agreement created a trust.

          Trusts in Puerto Rico are governed by the Trust Act, Act

No. 219 of August 31, 2012, P.R. Laws Ann. tit. 32, §§ 3351 et

seq.11   The 2014 Agreement does not comply with the statutory

requirements for creating a trust.   It does not include an express

statement of the parties' intention to create a trust -- a key

requirement under the Trust Act.     See P.R. Laws Ann. tit. 32, §§

3352, 3352a (stating that, among other requirements, "[t]he trust

instrument shall specify . . . the express statement of the

intention to create said trust").      The 2014 Agreement is also

missing other statutorily required information.    See id. §§ 3352a



          10 According to the Almeidas, the district court found
that "the Agreement created a trust and held that, under the laws
of Puerto Rico, redemption does not apply to participants in a
trust." That is not accurate. The district court considered the
Almeidas' argument that the 2014 Agreement created trust
obligations and summarily rejected it. Appellants do not actually
challenge that finding before this Court, but rather recast the
district court's order to suit their purposes and argue that Ortiz
Roberts applies to that alternative rendition.

           11 Prior to the enactment of the Trust Act, trusts were
governed by the provisions of Sections 834 through 874 of the
Puerto Rico Civil Code, which have since been repealed.
See Section 71 of Act No. 219 of August 31, 2012, codified at P.R.
Laws Ann. tit. 31, § 2541.



                              -15-
(requiring that the "[t]he trust instrument" specify "the name of

the trust being created"; "the designation of the person who may

include other assets in the trust . . . and the manner in which

such other assets may be included"; and "the full and clear

designation of the trustor, the trustee, and the beneficiary or

substitutes thereof," among other information).        Furthermore, it

was not constituted through a deed.       See id. § 3352 (requiring

that a trust be created "through a deed").     Nor are there any well-

pleaded facts in the second amended complaint (or even elsewhere

in the record) that the alleged "trust" was recorded in the Special

Trust Registry, that all statutory requirements related to the

recordation were complied with, and that the execution of the trust

was timely notified to the Notarial Inspection Office.         See id.

§ 3351d (stating that, once constituted, the trust "shall be

recorded in the Special Trust Registry," where the "deed number

and name of the notary before whom it was executed," among other

information, shall be stated); id. (requiring that "[t]he notary

before whom the trust instrument was executed . . . notify the

same to the Notarial Inspection Office not later than the first

ten days of the month following the execution thereof").        Because

the   2014   Agreement   does   not   comply   with   these   statutory

requirements, any "trust" created under the agreement would be




                                 -16-
null.   See id. § 3351d (stating that if the statutory requirements

are not met, the trust will be deemed null).

           Ortiz Roberts is therefore not binding in this case.

Moreover, we find that the policy goal addressed by Ortiz Roberts

-- reducing joint ownership of property through application of the

right of redemption -- does not apply with equal force here.

Unlike the trust at issue in Ortiz Roberts, the 2014 Agreement

operates to liquidate the underlying property "as soon as possible"

with the end result of extinguishing joint ownership.             The 2014

Agreement therefore does not raise the same concerns with respect

to perpetuating joint ownership that the Puerto Rico Supreme Court

addressed in Ortiz Roberts.

           In sum, we find that the 2014 Agreement is a pago por

cesión de bienes that does not constitute a change in ownership

subject to the right of redemption.         Moreover, the 2014 Agreement

did not create a trust and this case does not raise the same policy

concerns   with   respect   to   joint    ownership   addressed   in   Ortiz

Roberts.   The district court's dismissal of appellants' right of

redemption claim is affirmed.




                                   -17-
     B. Joinder of Tenerife under Fed. R. Civ. P. 20

          Appellants challenge the district court's joinder of

Tenerife into this litigation.12       The majority of their arguments

focus on how Tenerife was not an "indispensable" party under Fed.

R. Civ. P. 19.   Those arguments are of no consequence, however,

because the district court denied WM Capital's joinder motion

brought pursuant to Fed. R. Civ. P. 19 and instead joined Tenerife

pursuant to Fed. R. Civ. P. 20.    Appellants offer two additional,

highly abbreviated arguments against joinder, claiming that the

district court lacked subject matter jurisdiction and that joinder

violated Tenerife's due process rights.      While we typically review

a district court's joinder decision for abuse of discretion,

Picciotto v. Cont'l Cas. Co., 512 F.3d 9, 15 (1st Cir. 2008), we

review questions of law de novo, Román-Cancel v. United States,

613 F.3d 37, 41 (1st Cir. 2010).        We find appellants' arguments

unpersuasive   and,   with   respect    to   the   due   process   issue,

insufficiently developed to warrant further review.          See United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) ("It is not

enough merely to mention a possible argument in the most skeletal


          12 WM Capital argues that the Almeidas lack standing to
raise joinder-related arguments on Tenerife's behalf and that the
Almeidas forfeited these arguments by failing to object to joinder
before the district court. Given that we find the same arguments
raised by Tenerife fail, we need not resolve these standing and
forfeiture issues with respect to the Almeidas.

                                 -18-
way, leaving the court to do [the] work, create the ossature for

the argument, and put flesh on its bones.").

            Appellants     first    argue    that    the    dispute   between      WM

Capital and Tenerife is "fictitious" such that the district court

lacked subject matter jurisdiction.                Appellants assert that WM

Capital, by joining Tenerife as a plaintiff, is "suing itself on

behalf of Tenerife, creating a fictitious controversy on the

pleadings."      Appellants do not develop this point further, leaving

this Court largely to speculate how Tenerife's joinder raises

subject matter jurisdiction concerns.13              While the briefs are not

helpful in making clear their point, we are mindful that federal

courts have sua sponte recognized that they lack jurisdiction "when

the   controversy    is   no    longer    'live'    or     the   parties   'lack    a

legal[ly]     cognizable       interest   in   the       outcome,'"    Shelby      v.

Superformance Int'l, Inc., 435 F.3d 42, 45 (1st Cir. 2006) (quoting

Ortiz–Gonzalez v. Fonovisa, 277 F.3d 59, 64 (1st Cir. 2002)), and

have accordingly dismissed such claims.              If this is the challenge

appellants are attempting to make, they cannot succeed.                         The

disputes in this case are neither dead nor lacking an outcome-

interested litigant.           Most notably     here,       WM Capital     filed a




             This Court has an independent duty to assess the
            13

existence of subject matter jurisdiction.    Espinal-Domínguez v.
Puerto Rico, 352 F.3d 490, 495 (1st Cir. 2003).

                                      -19-
counterclaim alleging that Tenerife breached the 2014 Agreement,

and Tenerife filed an answer to that counterclaim denying the

allegations and asserting affirmative defenses.                 These pleadings

evidence an active dispute as to the proper operation of the 2014

Agreement,        and    appellants'     arguments    fail   to    provide    an

identifiable basis for labeling this dispute as "fictitious."

Seeing no such basis on our own review,14 appellants' arguments

regarding subject matter jurisdiction fail.

             Appellants next argue that Tenerife's joinder deprived

Tenerife of due process, because it occurred after the district

court already ruled on several issues in this case.                  Joining a

party in the middle of litigation is not inherently impermissible,

and there are some instances where even post-judgment joinder is

appropriate.       See Perry v. Blum, 629 F.3d 1, 16–17 (1st Cir. 2010).

We must therefore look to appellants for an explanation of why

they deem the process in this particular case insufficient.                   Id.

In doing so, appellants must demonstrate that the lower court

failed to "comport with the strictures of due process," such as by

failing to provide "notice" or "an opportunity to be heard at a

meaningful        time   and   in   a   meaningful   manner."      Id.   at   16.



            We note that the district court persuasively addressed
             14

other challenges to subject matter jurisdiction below, and
appellants have not raised specific challenges to the district
court's reasoning on those points.

                                         -20-
Generally, appellants must demonstrate that this alleged lack of

process caused "prejudice," such that the "abridgement of due

process is likely to have affected the outcome of the proceedings."

Amouri v. Holder, 572 F.3d 29, 36 (1st Cir. 2009) (quoting Pulisir

v. Mukasey, 524 F.3d 302, 311 (1st Cir. 2008)).

           In this endeavor we find appellants' arguments entirely

lacking.    As to whether the district court failed to provide

sufficient process in deciding to join Tenerife as a plaintiff,

appellants' arguments are highly abbreviated and contain factual

misstatements.15   Moreover, on the issue of prejudice, there is no

explanation for how the district court's joinder decision was

"likely to have affected the outcome of the proceedings."   Id. at

36.   Lastly, but importantly, appellants' opening briefs are

unaccompanied by a single citation to legal authority addressing

the issue of joinder and due process.      More is required on an

appeal to this Court.    Fed. R. App. P. 28(a)(8)(A) (appellant's


           15For instance, appellants allege that the district
court permitted WM Capital to "select[]" Tenerife's complaint,
causes of action, and the requested remedy. This is not accurate
-- the district court merely granted WM Capital's joinder motion,
and Tenerife did not subsequently seek to assert claims on its own
behalf. Appellants also allege that Tenerife was "never notified"
of this litigation.    Of course, Tenerife was joined into the
litigation and at that point was on notice of the proceedings.
But moreover, given that the Almeidas initiated this litigation
and also created and exert control over Tenerife, the notion that
this litigation was proceeding totally unbeknownst to Tenerife is
specious at best.

                                -21-
brief "must contain . . . appellant's contentions and the reasons

for them, with citations to the authorities and parts of the record

on which the appellant relies"); cf. Paterson-Leitch Co. v. Mass.

Mun. Wholesale Elec. Co., 840 F.2d 985, 990 (1st Cir. 1988) (a

litigant must "spell out its arguments squarely and distinctly"

and may not present an argument "bereft of meaningful citation to

authority").   Under these circumstances, we find that appellants'

due process arguments must fail.       Zannino, 895 F.2d at 17 (an

argument is "waived" if "adverted to in a perfunctory manner,

unaccompanied by some effort at developed argumentation").

     C. Appellants' Breach of Contract Claim

          Appellants argue that the district court erroneously

dismissed their breach of contract claim on summary judgment and

prior to sufficient discovery.        The Almeidas' second amended

complaint alleged that the FDIC-R breached the 2014 Agreement.

The FDIC-R purportedly failed to promptly conduct an environmental

impact study, resulting in a delay in the liquidation of the

mortgage notes.   According to the complaint, this delay continued

"until the commencement of the present case" on January 22, 2016.

The delay, say the appellants, constituted a contract breach that

caused them damages, a disputed issue that should have been left

to a jury to decide.




                               -22-
            The district court saw things differently and held that

the breach of contract claim failed as a matter of law.                We review

that determination de novo, construing the record in the light

most    favorable   to    appellants      and      resolving   all   reasonable

inferences in their favor.       Miller v. Sunapee Difference, LLC, 918

F.3d 172, 176 (1st Cir. 2019).          For the reasons below, we affirm.

            Under Puerto Rico law, "[w]here the terms of a contract

are    clear,   leaving   no   doubt    as    to   the   contracting   parties'

intentions, such contract will be observed according to 'the

literal sense of its stipulations.'"            Markel Am. Ins. Co. v. Díaz-

Santiago, 674 F.3d 21, 31 (1st Cir. 2012) (quoting P.R. Laws Ann.

tit. 31, § 3471).         With respect to appellants' claim that WM

Capital is responsible for a delay in the property sale, the

relevant contractual provisions are clear.                 The 2014 Agreement

requires a foreclosure sale and liquidation of the associated

mortgage    notes   "as   soon   as    possible."         However,   there   are

conditions precedent to that sale and liquidation.               One condition

is that the Puerto Rico state court must first amend its judgment

in the Estrada-Rivera case to recognize the FDIC-R as a "co-

plaintiff and judgment creditor."             Another condition is that the

FDIC-R must facilitate an environmental site assessment.                     The

fulfillment of both conditions is required prior to sale.




                                       -23-
          Based    on   this    straightforward         reading   of   the   2014

Agreement, we find that the district court properly dismissed

appellants' breach of contract claim.               A cognizable claim for

breach of contract under Puerto Rico law requires sufficient

allegations of a breach of the contractual terms and that the

breach caused an identifiable harm.              Mattei Nazario v. Vélez &

Asociados, 145 P.R. Dec. 508 (1998) (a breach of contract claim

arises "when the breach of a contractual obligation causes harm to

any of the contracting parties"). In this case, the 2014 Agreement

only allowed the parties to move forward with the property sale

after the state court amended its judgment.             Therefore, the breach

alleged by appellants (a delay in conducting the environmental

impact study) could only have caused the alleged harm (a delay in

the sale of the properties), at the earliest, starting on February

11,   2016,   when      the    state     court     amended     its     judgment.

Problematically for appellants, the operative complaint does not

allege that the FDIC-R caused a delay that extended to February

11, 2016, or beyond.        Instead, the complaint alleges actions that

delayed the sale up until "the commencement of the present case,"

which occurred on January 22, 2016.

          Simply     put,     delaying    the    sale   of   property    through

January 22, 2016, could not have caused the harm alleged by

appellants where the sale of property was prohibited prior to

                                       -24-
February 11, 2016, in any event.          The Almeidas could have sought

to   supplement   their    complaint,     if   appropriate,   to   include

allegations that the FDIC-R caused a delay beyond February 11,

2016.   See Fed. R. Civ. P. 15(d).             But no such supplemental

complaint was filed.      Instead, the second amended complaint, filed

on May 10, 2016, maintained that the FDIC-R's failure to conduct

an environmental impact study caused a delay in the property sale

only through January 22, 2016.            The breach of contract claim

therefore fails to allege a plausible theory of liability, and

this failure provides a sufficient basis to affirm the district

court's dismissal of that claim.        See RSA Media, Inc. v. AK Media

Grp., Inc., 260 F.3d 10, 16 (1st Cir. 2001) (summary judgment

appropriate absent a plausible theory of causation and evidence

thereof).

     D. WM Capital's Specific Performance Claim and the Final
Judgment

            The last challenge brought by appellants is to the

district court's grant of summary judgment in favor of WM Capital

on its claim for specific performance.            WM Capital's specific

performance claim alleged that the 2014 Agreement requires the

liquidation of both the Kennedy Notes and the GMAC Note with the

funds stemming from that liquidation paid first to WM Capital.          WM

Capital moved for summary judgment, which the district court



                                   -25-
granted.    The district court thereafter entered a final judgment

requiring    appellants   to   comply    with   the   2014   Agreement   as

interpreted by the district court.       Appellants single out the GMAC

Note and primarily argue that the district court erred in holding

that the 2014 Agreement unambiguously requires its liquidation

with the resulting proceeds going first to WM Capital.          They argue

they should have been afforded a trial to resolve whether the

court's understanding of the agreement is correct.16              For the

reasons below, we affirm the district court's decision.

             In addressing this issue, the district court first

determined that the 2014 Agreement was unambiguous as to the




             As the district court observed below, appellants have
            16

not pointed to any specific contract language that they claim is
ambiguous such that a trial is necessary. On appeal, appellants
continue to provide little explanation of what ambiguity in the
2014 Agreement must be resolved at trial.      The Almeidas' brief
does not argue any specific portion of the 2014 Agreement is
ambiguous, and Tenerife's argument on this point is sparse.
Tenerife correctly observes that there is a disagreement between
appellants and WM Capital as to whether the GMAC Note is governed
by the 2014 Agreement. According to Tenerife, the district court
"should have considered [this disagreement] to be sufficient to
establish a material controversy of an essential fact since the
terms of the Agreement are then ambiguous enough to deny summary
judgment and proceed with a trial on the merits to present evidence
as to the intent of the parties."      As best we can understand,
Tenerife is arguing that the parties' disagreement as to the
requirements of the 2014 Agreement demonstrates that the 2014
Agreement must be ambiguous. As we explain, because we find no
ambiguity in the relevant sections of the 2014 Agreement, this
argument must fail.


                                  -26-
handling of the GMAC Note.     According to the district court, the

plain language of the contract assigned to the FDIC-R an undivided

one-half interest in the "Kennedy Notes" and the "GMAC Note."17

Further, the parties agreed to facilitate a liquidation of the

mortgage notes through a sale of the underlying properties, with

the proceeds of the sale going first to FDIC-R to satisfy its

judgment against appellants.18 Appellants, including Tenerife (the


         17    Paragraph 3.1.2 reads:

     Borrower, Co-Holders and Tenerife hereby assign to the
     FDIC-R, as of the Effective Date of this Agreement, an
     undivided one-half interest in each of the Kennedy
     Notes, GMAC Note, and GMAC Judgment. The Kennedy Notes
     and GMAC Note will be consigned by the FDIC-R, Co-Holders
     and Borrower to the State Court in the Foreclosure Action
     as of the date of the execution of this Agreement until:
     (i) the sale of Kennedy Property, (ii) termination of
     this Agreement under Section 3.2 below, (iii) or
     cancellation of the Kennedy Notes and GMAC Notes. While
     the Kennedy Notes and GMAC Note are consigned to the
     State Court, the Parties and any potential purchaser of
     the Kennedy Property accompanied by one or more of the
     Parties may obtain access to inspect such notes.

          18   Paragraph 3.1.3 reads:

     To evidence the FDIC-R's one-half interest in the
     Kennedy Notes given as assignment for payment ("Dación
     o Cesión para Pago"), the Parties will immediately file
     in the Foreclosure Action a joint motion, in the form
     attached hereto as Exhibit 1, requesting that the
     judgment entered in that case be amended to include FDIC-
     R as co-plaintiff and judgment creditor.      As soon as
     such amended judgment is entered, the Parties, subject
     to Section 3.2 below, will seek without delay and use
     their best efforts to conduct the Foreclosure Auction as
     soon as possible.

                                 -27-
entity that controls the GMAC Note), signed the 2014 Agreement.

As such, appellants agreed that they had read the agreement,

understood its contents, and were entering into it voluntarily.19

          Relying on this reading of the 2014 Agreement, and having

already dismissed appellants' causes of action, the district court

explained why specific performance was warranted.       This task was

not a heavy lift.    As noted by the district court, Puerto Rico law

provides for specific performance of a valid contract.       See P.R.

Laws Ann. tit. 31, § 3052.     The district court therefore granted

summary judgment in favor of WM Capital and entered a final

judgment that tracked the terms of the 2014 Agreement.      The final

judgment required appellants to take steps "to foreclose on the




Paragraph 3.1.7 reads, in relevant part:

     In the event that a third party purchases the Kennedy
     Property at the Foreclosure Auction for the Minimum Bid
     Amount, the proceeds of such sale up to the full amount
     of the Judgment will be immediately paid first to the
     FDIC-R as full satisfaction of the Judgment.      FDIC-R
     will then deliver or otherwise assign, as necessary, any
     excess sale proceeds to Borrower and Co-Holders.

          19   Paragraph 3.3 reads, in relevant part:

     The Parties each represent and warrant that it has read
     this Agreement and knows and understands its contents
     fully and has voluntarily executed this Agreement after
     having had the opportunity to consult with counsel of
     their choosing, and without being pressured or
     influenced by any representation of any person acting on
     behalf of either party.

                                 -28-
four     mortgage    notes    identified          in   paragraph      3.1.2   of   the

Agreement," including the GMAC Note, "and sell the encumbered

Kennedy property via public auction as provided for under the

Agreement."     Further, as required by paragraph 3.1.3 of the 2014

Agreement, WM Capital was given first priority in payment from the

proceeds of the sale.

            Upon our own review, we agree with the district court's

interpretation of the relevant contract language.                      In short, the

2014   Agreement,     to     which    Tenerife         is   a   signatory,    clearly

contemplates the liquidation of both the Kennedy Notes and the

GMAC Note with first priority from the proceeds going to WM

Capital. In the absence of any ambiguity in the terms of the 2014

Agreement, the district court properly enforced its plain meaning

at summary judgment.         Torres Vargas v. Santiago Cummings, 149 F.3d

29, 33 (1st Cir. 1998); see also Vulcan Tools of P.R. v. Makita

USA, Inc., 23 F.3d 564, 567 (1st Cir. 1994) ("When an agreement

leaves no doubt as to the intention of the parties, a court should

not look beyond the literal terms of the contract." (citing Marina

Indus. Inc. v. Brown Boveri Corp., 114 P.R. Dec. 64, 72 (1983))).

Furthermore, given the clear language of the 2014 Agreement, and

having     already    affirmed       the     district       court's    dismissal   of

appellants' claims, we find that the district court properly




                                           -29-
ordered specific performance of the terms of that contract.    See

P.R. Laws Ann. tit. 31, § 3052.20




          20 Appellants make several other arguments, none of which
merits substantial discussion. Appellants claim that WM Capital
failed to file a sworn statement with its summary judgment motion.
But this is of no consequence, as the question before the district
court was one of contract interpretation, and the parties both
submitted identical copies of the 2014 Agreement. Appellants also
make the sweeping claim that the district court erred when it
"decided every factual issue."        However, appellants neither
identify the specific factual disputes allegedly resolved in error
nor explain how those factual disputes are "material" to WM
Capital's specific performance claim. Borges ex rel. S.M.B.W. v.
Serrano-Isern, 605 F.3d 1, 5 (1st Cir. 2010) (facts are "material"
only if they have "the potential to change the outcome of the
suit").   Appellants next argue that the district court did not
properly account for the "deceit" and "fraud" allegedly committed
by WM Capital. But as the district court noted below, appellants
have not identified any record evidence to support this allegation,
and this fact alone dooms appellants' argument under Puerto Rico
law.   See Citibank Glob. Mkts., Inc. v. Rodríguez Santana, 573
F.3d 17, 29 (1st Cir. 2009) (Puerto Rico law presumes "good faith"
by contracting parties and therefore requires a party seeking to
invalidate a contract based on contractual deceit to "rebut the
presumption of good faith with evidence of intentional fault or
bad faith"). Lastly, appellants attack the district court's final
judgment.   These arguments largely track appellants' attacks on
the district court's summary judgment decision, and they fail for
the same reasons. Additionally, appellants had the opportunity to
object to the final judgment before the district court and failed
to do so. Appellants are therefore prohibited from raising these
objections on appeal.    Rockwood v. SKF USA Inc., 687 F.3d 1, 9
(1st Cir. 2012) ("Our case law is clear that 'arguments not raised
in the district court cannot be raised for the first time on
appeal.'" (quoting Sierra Club v. Wagner, 555 F.3d 21, 26 (1st
Cir. 2009))).

                               -30-
III. Conclusion

            For   the   reasons   stated   above,   we   disagree   with

appellants' challenges to the district court orders and final

judgment.    We affirm.

            We deny WM Capital's motion for sanctions.        All other

pending motions are denied as moot.




                                  -31-